DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US’336 (US 5,362,336, hereinafter “US’336”).
Regarding claims 1 and 5, US’336 teaches a samarium-iron-bismuth-nitrogen-based magnet alloy having composition of Sm11Fe76N12In, Sm11Fe75N12In2, and Sm11Fe74.5N12In2.5 (Abstract; Fig. 11), which corresponds to In/(Sm+Fe+In) of 1.14 at%, 2.23 at% and 2.84 at%, respectively. Thus, these alloy composition disclosed by US’336 meets the limitation that the alloy comprises a main phase including samarium, iron, and bismuth, wherein a ratio of bismuth to a total amount of samarium, iron, and bismuth is less than or equal to 3.0 at % recited in claims 1 and 5.
US’336 discloses the alloy is pulverized and sintered magnet can be made from the alloy (Col 1, Ln 15-52; Col 7, Ln 1-8), which meets the powder limitation recited in claim 1 and the sintered magnet limitation recited in claim 5.
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US’336 (US 5,362,336, hereinafter “US’336”), and further in view of Otogawa (Journal of Alloys and Compounds, Vol 746, Page 19-26, May 25, 2018, hereinafter “Otogawa”).
Regarding claims 3-4, US’336 does not explicitly disclose the limitations recited in claims 3-4. Otogawa teaches a magnet comprising Sm-Fe-N main phase and a Sm-Fe-Al-Cu binder (Abstract). Otogawa further discloses that Sm-Fe-Al-Cu alloy is used as binder to make a magnet having high density and high magnetic properties (Page 22, nd paragraph; Page 23, Page 25 Conclusion). Thus, it would be obvious to one of ordinary skill in the art to use Sm-Fe-Al-Cu alloy as a binder as taught by Otogawa in the process of making sintered magnet of US’336 in order to make a magnet having high density and magnetic properties as disclosed by Otogawa. Otogawa discloses that Sm-Fe-Al-Cu alloy is concentrated at grain boundary phase that surrounds the main phase and Sm:Fe in main phase grain is 10.9:88.3 and Sm:Fe in grain boundary  phase is 24.3:68.1 (Page 23, left column, 1st paragraph; Fig. 6), which meets the limitations recited in claims 3-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOWEI SU/Primary Examiner, Art Unit 1733